Citation Nr: 0703406	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-17 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1945.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which granted an increased 
rating of 30 percent for service-connected pes planus.

By correspondence dated January 25, 2007, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.


FINDING OF FACT

Bilateral pes planus is not manifested by a pronounced 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achilles on manipulation, that is 
not improved by orthopedic shoes or appliances. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5276 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim for an increased initial 
rating was received in May 2001.  In correspondence dated in 
July 2003, he was notified of the provisions of the VCAA as 
they pertain to the issue of increased ratings.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified VA treatment records which the RO 
obtained.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
In fact, in an October 2004 statement from the veteran, he 
indicated that he had no additional evidence to submit in 
support of his increased rating claim.

Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  


Analysis

The veteran contends that a higher evaluation is warranted 
for his service-connected bilateral pes planus.  The Board 
notes that the veteran increased rating claim was received in 
May 2001.  Thereafter, the RO in its January 2003 rating 
action granted an increased rating of 30 percent, effective 
from May 21, 2001, the date of the increased rating claim.  
The disability is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006)

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2006).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. at 202.  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Upon review of all of the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim.  
In this respect, the veteran's VA outpatient treatment 
records dated from 2001 to 2004 note treatment for hammertoe, 
metatarsalgia, callus formation and debridement, and 
onychoreduction but do not show treatment for bilateral pes 
planus beyond the issuance of orthopedic shoes and padding 
inserts.  It has been consistently reported in the VA 
podiatry clinical records that the veteran received relief 
from the pad inserts for his pes planus disability.  
Complaints of pain were noted to be made in relation to 
hammertoe deformity with fat pad atrophy of the second digit 
noted, bilaterally.  It was also noted that he suffers from 
diabetes mellitus, with some peripheral vascular 
complications.  

When the veteran underwent a VA examination in August 2003, 
the examiner characterized the bilateral pes planus as 
"moderate."  He reported having pain in the feet, despite 
the use of extra depth shoes and orthodics, which offered 
some relief.  There was no objective evidence of marked 
deformity, swelling on use, or characteristic callosities.  
There was evidence of pain on palpation of the ball of the 
foot and heel, bilaterally, but no evidence of spasm of the 
tendon or the Achilles on manipulation.  On resting calcaneal 
stance position, there was evidence of moderate pronation 
with collapsed arch, bilaterally.  With regard to the 
veteran's complaints of peripheral neuropathy, the examiner 
opined that this condition was secondary to diagnosed 
diabetes mellitus, not the bilateral pes planus disability.  
The examiner indicated that the veteran's bilateral pes 
planus was controlled with foot orthodics.  

An x-ray study of the right foot dated in August 2003 reflect 
mild to moderate bilateral pes planus deformity without 
significant change from the September 2001 X-ray study, which 
showed mild bilateral pes planus with plantar fascia 
calcifications.  The diagnostic impression was mild to 
moderate bilateral pes planus, unchanged from September 2001.  

An x-ray study of the right foot dated in February 2004 
showed mild posttraumatic/degenerative changes with no 
obvious fracture or extensive Charcot changes (neurological 
joint disease, the result of diabetic neuropathy) identified.  
X-ray study of the right ankle showed degenerative changes as 
described with plantar calcaneal spur.  

On VA feet examination in November 2004, the veteran 
complained of painful bilateral hammertoe deformities and 
pain in the plantar aspect of the forefoot, bilaterally.  
This pain extends into the digits of both feet and the heel.  
He noted aggravation of pain with weightbearing activities 
with sharp and throbbing pain in the ball of the foot and 
plantar aspect of the heel.  He complained of fatigue and 
lack of endurance due to chronic pain in the plantar aspect 
of both feet.  The veteran denied any joint disease flare up.  
He denied use of canes, crutches, and canes.  He noted 
receiving pes planus and hammertoe relief over the years from 
use of extra depth/extra width shoe gear that provide 
increased accommodation in the toe box.  The veteran reported 
recurrent calluses in the plantar aspect of both feet, as 
well as, limited ambulation due to foot pain.  He indicated 
that his pedal symptoms adversely affected his daily living 
activities.  

The examiner noted mild lateral bowing of the tendo Achilles 
during weight bearing which was manually reducible in a non 
weight-bearing position.  No spasm of the Achilles tendon was 
noted with manual manipulation, bilaterally.  Plantar fascia 
was essentially asymptomatic with palpation, bilaterally.  
The Achilles tendon was asymptomatic with passive and active 
ankle joint range of motion with knee extended and flexed, 
bilaterally.  Inversion of the subtalar joint was noted on 
toe rising, bilaterally.  Muscle strength was 4/5 for all 
extrinsic dorsiflexors, plantarflexors, invertors, and 
evertors of the foot, bilaterally.  Depression of the arch 
was not severe, bilaterally.  There was no gross forefoot 
abduction noted with relaxed stance position, bilaterally.  
The diagnosis was bilateral pes planus deformity shown 
clinically and radiographically.  The VA examiner reported 
difficulty in ascertaining to what percent and role each 
component of the findings played in his symptoms.  

The VA examiner indicated that the veteran's foot structure 
is accommodated by orthopedic shoe gear and the severity of 
his pes planus is supported and controlled with orthodic 
devices.  The examiner opined that the veteran did not 
demonstrate findings of posterior tibial tendon dysfunction, 
typically seen with severe uncompensated pes planus.  

The Board has reviewed the objective medical evidence and, 
applying the facts of the case to the rating schedule, finds 
that it does not support the assignment of an evaluation 
greater than 30 percent for the veteran's service-connected 
bilateral pes planus.  Recent medical evidence does not 
demonstrate any finding of a pronounced bilateral pes planus 
disability.  In fact, the August 2003 VA medical examination 
report reflects that the veteran has mild to moderate 
bilateral pes planus, that is not manifested by findings 
typically seen with severe uncompensated pes planus 
deformity.  In the two most recent VA examination reports 
dated in August 2003 and November 2004, the examiners found 
no objective evidence of marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation.  Further, it has been noted in the VA podiatry 
treatment records that the veteran's foot pain, though 
persistent, was relieved with use of orthopedic shoes and 
padding inserts.  

The current symptomatology associated with the veteran's flat 
feet are contemplated in the criteria for a 30 percent 
evaluation, including subjective complaints of functional 
loss due to fatigue and pain on use.  However, the bilateral 
pes planus does not meet, nor does it more closely 
approximate, the criteria for pronounced flat feet that would 
warrant the assignment of a 50 percent evaluation.

As such, the Board finds that the 30 percent rating under 
Diagnostic Code 5276 accurately reflects the current 
disability level of the veteran's service-connected bilateral 
pes planus.  

In making this determination, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, at 55-57 (1990).

ORDER

An increased evaluation greater than 30 percent for bilateral 
pes planus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


